FILED
                            NOT FOR PUBLICATION                              FEB 18 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARMEN APELYAN,                                   No. 05-77165

             Petitioner,                         Agency No. A097-115-644

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 8, 2009
                            San Francisco, California

Before: SCHROEDER, LUCERO , ** and CALLAHAN, Circuit Judges.

       Armen Apelyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’s (“BIA”) decision upholding the adverse

credibility finding of the Immigration Judge (“IJ”), and the denial of petitioner’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
               The Honorable Carlos F. Lucero, U.S. Circuit Judge for the Tenth
Circuit, sitting by designation.
application for asylum, withholding of removal and relief under the Convention

Against Torture (“CAT”).

      The BIA affirmed because both petitioner’s written application and hearing

testimony, that he was imprisoned in 1998 on suspicion of participation in a plot

for an assassination, were inconsistent with the historical record that the

assassination did not occur until 2000. The inconsistency went to the heart of his

claim, as our law requires in order to support an adverse credibility determination.

Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

      When confronted at the hearing with the inconsistency, petitioner said there

had been a mistake in the translations and that he meant to say he was falsely

arrested for suspected planning, not participation. Neither the IJ nor the BIA

accepted the explanation and there was no compelling reason for them to do so.

Don v. Gonzales, 476 F.3d 738, 742 (9th Cir. 2007).

      The petition for review is DENIED.




                                           2